11 KUHN, Judge,
concurring.
I concur as I believe the law is overripe for re-visitation of jurisprudential interpretation of the application of prescriptive periods to causes of action.
The plaintiff in this case suffers from schizophrenia, a disease which prompted dispensation of the medication that caused plaintiffs damages. Although not fully understood, mental illnesses have come to greater understanding in the medical field today. To apply the age-old jurisprudential standard of “reasonable” to those suffering from mental health illnesses does not recognize those recent advances. This is not to suggest that those suffering from mental illnesses are not “reasonable,” but rather, a simple recognition that application of the “reasonable person” legal standard, in some instances, results in an unreasonable conclusion. If plaintiff had attempted to introduce evidence concerning her disease in an effort *29to explain to the court why she did not (or perhaps could not) discover the alleged acts of malpractice, she would have surely been met with either a relevancy objection or the evidentiary conclusion that her actions were “unreasonable.”
I believe those obligated to interpret the law as it relates to the application of prescriptive periods should reconsider the “reasonable person” standard in light of the newly discovered medical knowledge concerning mental illnesses available to us today. Accordingly, I respectfully concur.